Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 1of8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
JOHN STEVENS, ;
Plaintiff,
-against- : COMPLAINT AND
JURY DEMAND
GENERAL MOTORS INVESTMENT :
MANAGEMENT CORP., -- Civ, -----
Defendant. :
xX

 

Plaintiff John Stevens, by and through his attorney, Kraus & Zuchlewski LLP, as and for
his Complaint alleges as follows:
INTRODUCTION
1. In this action Plaintiff John Stevens seeks damages to redress discrimination and
retaliation by Defendant General Motors Investment Management Corp. (“GMIMCo.”).
GMIMCo. imposed adverse terms and conditions of employment upon Stevens because of his

age and disability and in retaliation for his protests about the company’s discriminatory actions.

PARTIES

The Plaintiff

2. (a) Stevens resides in Westchester County, New York State.
(b) Stevens’ date of birth is July 25, 1965.
(c) At all relevant times, Stevens has suffered from a life threatening cardiac

condition.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 2 of 8

The Defendant

3. GMIMCo. is a wholly owned subsidiary of the General Motors Company located
in New York County, New York State.

4. GMIMCo. is an “employer” within the meaning of the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et. seg., the Americans with Disability Act, 42
U.S.C. §126 (“ADA”) and the New York Executive Law (“Executive Law”) § 96, and is a
“person” and “employer” within the meaning of the New York City Administrative Code (“NYC
Code”), § 8-102.

JURISDICTION

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this action arises under the laws of the United States, specifically the ADEA and ADA.
VENUE

6. Venue properly lies in this Court pursuant to 28 U.S.C. § 1391(b) and (c) because

GMIMCo. is located in and transacts business in the State and County of New York.
PROCEDURAL BACKGROUND

7. On March 19, 2019, Stevens filed a Charge of Discrimination with the United
States Equal Employment Opportunity Commission (“EEOC”), alleging that GMIMCo. had
discriminated against him in violation of the ADEA and ADA.

8. On October 25, 2020, the EEOC issued a Notice of Right to Sue to Stevens.

9. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the
claims arising under the Executive Law § 296 and the NYC Code § 8-102.

10, Stevens has fully exercised his administrative remedies as required by the ADEA,

ADA, the Executive Law and the NYC Code.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 3 of 8

FACTS

11. Stevens joined GMIMCo. on May 28, 1997.

12. _ At all relevant times he has been Managing Director and Head of Alternative
Investments General Motors Company (““GM”), one of GM’s most senior executives. His
responsibilities included overseeing all alternative investments, including hedge funds, private
equity and real estate valued at approximately $13 billion.

13. On October 22, 2018, Stevens underwent cardiac surgery; he was discharged
several weeks later. He had a second procedure April 8, 2019.

14. From November 6, 2018, through July 24, 2019, when he went on short term
disability, Stevens worked full-time from home. On several occasions, his manager GMIMCo.’s
Chief Executive Officer and Chief Investment Officer Yana Shor assured him that working from
home did not impeded his performance.

15. In or about December 2018, GM undertook a widespread transformation,
including a reorganization of GMIMCo.

16. On December 12, 2018, Stevens’ manager and GM Director, Human Resources —
Finance offered Stevens two choices — effective March 1, 2019, leave GMIMCo. or remain
employed with his compensation substantially reduced by approximately 37%.

17. Stevens protested this discriminatory change in his compensation. It was not
feasible for Stevens to leave the company because if he remained with GMIMCo. until July 25,
2020 (his 55" birthday), he would be entitled to retire and participate in retiree health coverage
which is critical to him given his serious medical condition. Moreover, if he were to accept the

severance package that has been offered, he would forfeit approximately $350,000 in unvested
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 4of8

equity value because GM’s compensation plan provides that employees lose all unvested awards
if the employee is terminated without cause.
18. Stevens’ only alternative was to acquiesce to the reduction in his compensation.
19. After Stevens declined GMIMCo.’s severance proposal, a series of events ensued:

(a) on February 11, his access to GMIMCo.’s email and computer
systems was denied;

(b) on February 22, Stevens learned that his corporate Mastercard
had been deactivated effective February 13;

(c) on March 5, after GM purportedly had reinstated Stevens’
access GMIMCo.’s email and computer systems, his access once again
was denied. In addition, GM removed him from People Finder, and he
was no longer identified as Head of Alternatives. Instead, that position
was labeled “TBD,” i.e., “to be determined”;

(d) GMIMCo.’s End User Services Technician informed Stevens
that the reason for GM denying him access was that GM had placed
Stevens on a list of separated employees;

(e) on Friday March 8, Stevens lost access to GM’s AT&T
cellular service until March 11, and his voicemail was not restored until
several days later;

(f) on March 11, Stevens received a COBRA notice informing
him that the “qualifying event” was the termination of his employment
effective March 1;

(g) on March 12, Stevens learned that his DC ERP, a GM
retirement benefits account, had been closed and the balance was $0;

(h) the pay period March 1 — 15 showed Stevens’ pay as $0.
After notifying Human Resources of this problem, on March 15, GM
deposited $6,985.17 into his account. There was no indication of
deductions in his electronic paystub for customary contributions to
various retirement and healthcare accounts.

20. These distressing events had an adverse impact on Stevens’ medical condition.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 5of8

21. Upon information and belief, GM intentionally interfered with Stevens’ ability to
continue to succeed as Head of Alternatives and attempted to force him to leave while he was

trying to recover from a life-threatening condition.

FIRST CAUSE OF ACTION
(Age Discrimination in Violation of the ADEA)

22. Stevens incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1 through 21 of the Complaint with the same force and effect as if set forth here in
full.

23. | GMIMCo. discrimination against Stevens on the basis of his age in violation of
ADEA, 29 U.S.C. § 621 et seq.

SECOND CAUSE OF ACTION
(Age Discrimination in Violation of the Executive Law)

24. Stevens incorporates by reference and re-alleges each of the allegations
contained in paragraphs 1 through 23 of the Complaint with the same force and effect as if set
forth here in full.

25. | GMIMCo. discriminated against Stevens on the basis of his age in violation of

Executive Law § 296.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 6 of 8

THIRD CAUSE OF ACTION
(Age Discrimination in Violation of the NYC Code)
26. Stevens incorporates by reference and re-alleges each of the allegations
contained in paragraphs 1 through 25 of the Complaint with the same force and effect as if set
forth here in full.

27. | GMIMCo. discriminated against Stevens because of his age in violation of the

 

NYC Code.
FOURTH CAUSE OF ACTION
(Disability Discrimination in Violation of the ADA)
28, Stevens incorporates by reference and re-alleges each of the allegations contained

in paragraphs 1 through 27 of the Complaint with the same force and effect as if set forth here in
full.

29. | GMIMCo. discriminated against Stevens because of his disability in violation of
the ADA.

FIFTH CAUSE OF ACTION
(Disability Discrimination in Violation of the Executive Law)

30. Stevens incorporates by reference and re-alleges each of the allegations contained
in paragraphs | through 29 of the Complaint with the same force and effect as if set forth here in
full.

31. GMIMCo. discriminated against Stevens because of his disability in violation of

the Executive Law.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 7 of 8

SIXTH CAUSE OF ACTION
(Disability Discrimination in Violation of the NYC Code)

32. Stevens incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1 through 31 of the Complaint with the same force and effect as if set forth here in
full.

33. | GMIMCo. discriminated against Stevens because of his disability in violation of
the Administrative Code.

SEVENTH CAUSE OF ACTION
(Retaliation in Violation of the Executive Law)

34. Stevens incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1 through 33 of the Complaint with the same force and effect as if set forth here in
full.

35. | GMIMCo. retaliated against Stevens because he protested its discriminatory
actions.

EIGHTH CAUSE OF ACTION
(Retaliation in Violation of the NYC Code)

36. Stevens incorporates by reference and re-alleges each of the allegations contained
in paragraphs 1 through 35 of the Complaint with the same force and effect as if set forth here in
full,

37. GMIMCo. retaliated against Stevens because he protested its discriminatory

actions.
Case 1:21-cv-00476-JGK Document1 Filed 01/19/21 Page 8 of 8

WHEREFORE, John Stevens respectfully prays that this Honorable Court:

1. Enter judgment on his behalf against GMIMCo. on all counts contained

herein;

2. Award him compensatory and other damages against GMIMCo.;

3. Award back and front pay to him against GMIMCo.;

4, Award punitive damages to him against all GMIMCo.;

5. Award him court costs, expenses, attorneys’ fees, prejudgment interest and
post-judgment interest;

6. Declare that the GMIMCo. conduct is in violation of the ADEA, ADA,
Executive Law and NYC Code; and

7. Grant such other and further relief as this Court deems just and proper.

Dated: New York, New York
January 19, 2021

  
 
 

KRAUS.& ZUCHLEWSKI LL
sc Plaintiff Jol ens

 
